Citation Nr: 1749973	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-24 213A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to an increased rating in excess of 40 percent for epilepsy.

2.  Entitlement to service connection for sleep disturbances, to include as secondary to service-connected epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 2001 and from September 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2017, the undersigned conducted a videoconference hearing.  At the hearing, the Veteran requested to withdraw this appeal.


FINDING OF FACT

On July 12, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of this appeal at a video conference hearing before the undersigned.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. P. SIMPSON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


